Citation Nr: 1602286	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUES

1.  Entitlement to an increased schedular rating for service-connected peripheral neuropathy, right lower extremity, currently rated as 20 percent disabling.

2.  Entitlement to an increased schedular rating for service-connected peripheral neuropathy, left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for bilateral lower extremity peripheral neuropathy on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular rating for bilateral lower extremity peripheral neuropathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy, right lower extremity, has been productive of neurological impairment that results in disability analogous to mild or moderate incomplete paralysis of the sciatic nerve, but no worse.

2.  The Veteran's peripheral neuropathy, left lower extremity, has been productive of neurological impairment that results in disability analogous to mild or moderate incomplete paralysis of the sciatic nerve, but no worse.



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2015).

2.  The criteria for a schedular rating in excess of 20 percent for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2012 letter satisfied the duty to notify provisions for the claims decided herein.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA treatment records and notes from a private physician have also been obtained.

The Veteran was provided VA medical examinations in September 2012 and November 2015.  The examination reports containing expert medical opinions are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disabilities in sufficient detail so that the Board's evaluations are fully informed.  Thus, VA's duty to assist has been met.

II. Increased Ratings

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Bilateral Lower Extremity Peripheral Neuropathy

The Veteran's bilateral lower extremity neuropathy, associated with diabetes mellitus type II, is rated under Diagnostic Code 8620 for sciatic nerve neuritis.  Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.

The Veteran contends that he is entitled to higher disability evaluations for his service-connected peripheral neuropathy of the bilateral lower extremities, each currently rated as 20 percent disabling.  The evidence includes the September 2012 and November 2015 VA examination reports, April 2013 notes from a private physician (J.C., M.D.), and VA treatment records.

At the September 2012 VA examination, the examiner reported a diagnosis of diabetic peripheral neuropathy.  The Veteran reported a worsening of his neurologic symptoms.  The Veteran reported: burning sensation on the plantar aspect of the feet and legs, mainly in the afternoon; swelling of the legs; loss of balance resulting in multiple falls; treatment includes tramadol and gabapentin; and ability to ambulate less than 100 meters with a straight cane.

The examiner reported the following symptoms attributable to diabetic peripheral neuropathy in bilateral lower extremities: moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthesias, and moderate numbness.  On neurologic examination, the examiner noted: 4/5 (less than normal) muscle strength for knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion; 1+ (decreased) deep tendon reflexes for the knee and ankle; normal light touch/monofilament testing for the knee/thigh and decreased light touch/monofilament testing for the ankle/lower leg and foot/toes; decreased position sense and cold sensation; and absent vibration sensation.  The examiner noted that the Veteran does not have muscle atrophy, and he has trophic changes, to include loss of extremity hair, shiny skin, and hyperpigmented lesions.

Regarding severity of the Veteran's lower extremity diabetic peripheral neuropathy, the September 2012 examiner reported moderate incomplete paralysis of the right and left sciatic nerves.  The examiner also stated that the Veteran's diabetic peripheral neuropathy impacts his ability to work.

In his notice of disagreement, received in August 2013, the Veteran indicated that he submitted evidence from a private physician, Dr. J.C., dated April 2013.  That evidence consists of two handwritten notes, apparently to two other doctors, requesting evaluation of the Veteran.  One of Dr. J.C.'s notes states that, based on history and exam, the Veteran has severe diabetic neuropathy that has been worsening to the point producing gait derangement, requiring a cane due to severe ataxia.  Dr. J.C. also notes that the Veteran may have spine and hip disease as a concomitant complication of service-related problems.  The other of Dr. J.C.'s notes also indicates that the Veteran's neuropathy has worsened to a severe degree.

Subsequent to submission of the evidence from Dr. J.C., the Veteran was afforded the VA examination in November 2015.  The VA examiner reported a diagnosis of diabetic neuropathy and noted the Veteran's history of diabetic peripheral neuropathy.

The examiner reported the following symptoms attributable to diabetic peripheral neuropathy in bilateral lower extremities: moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthesias, and moderate numbness, as well as nocturnal cramps in the legs.  On neurologic examination, the examiner noted: 5/5 (normal) muscle strength for knee extension and knee flexion; 4/5 muscle strength for ankle plantar flexion and ankle dorsiflexion; zero (absent) deep tendon reflexes for the knee and ankle; normal light touch/monofilament testing for the knee/thigh and absent normal light touch/monofilament testing for the ankle/lower leg and foot/toes; and absent position sense and vibration sensation.  The examiner noted that the Veteran does not have muscle atrophy, and he has trophic changes, to include shiny pretibials, depigmentation, and loss of body hair.

Regarding severity of the Veteran's lower extremity diabetic peripheral neuropathy, the November 2015 examiner reported mild incomplete paralysis of the right and left sciatic nerves.  The examiner also stated that the Veteran's diabetic peripheral neuropathy impacts his ability to work and that the Veteran is totally disabled to perform any gainful activity.

VA treatment records generally show that the Veteran reported pain and numbness in bilateral lower extremities, treatment for such neuropathy, and one VA treatment record (dated April 9, 2010) shows that the Veteran complained of severe neuropathy.

The Board finds that the Veteran's bilateral lower extremity neuropathy is manifested by, at most, sciatic nerve pain commensurate with moderate incomplete paralysis, with the most current manifestations indicating mild incomplete paralysis.  At the September 2012 examination, the examiner determined that the Veteran's bilateral lower extremity neuropathy was moderate, which warrants a 20 percent rating for each lower extremity.  However, at the November 2015 examination, the examiner noted the symptoms of the service-connected neuropathy to be mild, which is commensurate with only a 10 percent rating for each lower extremity.

The Board acknowledges that Dr. J.C.'s notes suggest that treatment records may be missing because his notes are addressed to two different doctors, but neither the Veteran nor his representative have alleged that any such records exist.  Instead, the Veteran's October 2014 substantive appeal indicates that he would like his case forwarded to the Board.

With regard to the April 2010 VA treatment record noting "severe" neuropathy, the record shows that such "severe" neuropathy was one of the Veteran's complaints, not the assessment of the treatment provider.  While the Veteran believes that his lower extremity neuropathy has worsened, the Veteran has not shown that he has specialized training sufficient to render such an opinion regarding severity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The assessment of the severity of requires medical testing and medical expertise to be determined. Thus, the Veteran's opinion regarding such severity of his service-connected neuropathy is less probative evidence than the opinions of the medical examiners who arrived at a determination of the severity of the Veteran's condition after clinical testing and examination.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board assigns greater evidentiary weight to the two VA examiners' findings, despite Dr. J.C.'s notes indicating severe neuropathy.  As is discussed above, severe incomplete paralysis of the sciatic nerve is associated with marked muscular atrophy, and the VA examiners noted that the Veteran has no muscle atrophy.  Furthermore, Dr. J.C.'s notes merely state that the Veteran's neuropathy is severe without any evidence of testing results.  Neither the Veteran nor his representative contends that any such additional evidence from Dr. J.C. exists.  Moreover, Dr. J.C.'s notes suggest that further evaluation is necessary.  However, the November 2015 VA examiner provider further evaluation, and both VA examiners indicated review of the Veteran's claims file and included results of multiple neurologic tests.  As such, the Board finds Dr. J.C.'s notes not persuasive and finds that the VA examiners' reports adequately describe the severity of the Veteran's bilateral lower extremity neuropathy.

The Board assigns greater probative weight to the VA examiners' opinions than to other evidence because the Veteran has not been shown to be an expert regarding the complex medical question at issue, and Dr. J.C.'s notes only provide a conclusory assessment of severity without supporting test results.  The VA examiners considered the Veteran's complaints, conducted physical examinations including objective testing, and provided expert characterizations of the severity of the peripheral neuropathy in bilateral lower extremities.

The persuasive medical evidence does not indicate that the Veteran's service-connected bilateral lower extremity peripheral neuropathy has been productive of symptoms of such severity to produce moderately severe or severe incomplete paralysis of the sciatic nerve, or complete paralysis of the sciatic nerve.  Consequently, a rating in excess of 20 percent for the Veteran's peripheral neuropathy is not warranted at any time during the rating period for either lower extremity.

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

A schedular rating in excess of 20 percent for peripheral neuropathy, right lower extremity, is denied.

A schedular rating in excess of 20 percent for peripheral neuropathy, left lower extremity, is denied.


REMAND

Regarding the claim for entitlement to a TDIU, the November 2015 VA examiner indicated that the Veteran's diabetic peripheral neuropathy impacts his ability to work and that the Veteran is totally disabled to perform any gainful activity.  See November 2015 VA examination report at 7.  As such, the Board finds that the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Regarding an extraschedular rating for the Veteran's service-connected bilateral lower extremity neuropathy, the Board is not precluded from issuing a final decision on the increased rating claims on a schedular basis and remanding the extraschedular rating and TDIU issues to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley.  Thus, the issue of entitlement to an extraschedular rating for bilateral lower extremity peripheral neuropathy will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claim for a TDIU should be adjudicated.  If entitlement to a TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal regarding this issue.

3.  After the development requested above has been completed, readjudicate the claim of entitlement to an increased disability rating for bilateral lower extremity peripheral neuropathy on an extraschedular basis.   If any benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and give the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


